49 N.Y.2d 716 (1980)
In the Matter of Liquidation of Professional Insurance Company of New York. N. Mitchel Jason, Appellant; Superintendent of Insurance of the State of New York, Respondent.
Court of Appeals of the State of New York.
Argued January 4, 1980.
Decided February 5, 1980.
Irwin M. Berg for appellant.
Gerald Kahn, Samuel G. Fredman and Charles N. Newman for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES and WACHTLER. Taking no part: Judges FUCHSBERG and MEYER.
Order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (67 AD2d 850).